On Rehearing and Motion to Certify.
■CRAMER, Justice.
Appellant has made a strong motion for rehearing and to certify, and upon a review of the record we have concluded to write further herein. The record shows that the lease between John J. Simmons (now deceased) and the Clampitt Paper Company was not void as to John J. Simmons personally. If the title to the leased property was not in Simmons (now deceased) at the time the lease was made, he or his estate was and is liable to the Clam-pitt Paper Company for any loss it might sustain by reason of being dispossessed, because of his lack of title, by any third person. Avery & Sons’ Plow Co. v. Kennerly, Tex.Com.App., 12 S.W.2d 140; Kolp v. Prewitt, Tex.Civ.App., 9 S.W.2d 490.
Maxwell Clampitt testified that he paid Mr. Simmons during his lifetime the sum of $1,016.67 per month covering both buildings leased; that he had a bill on the stationery of John J. Simmons covering “To February rent $1,016.67” on his desk at the time Mrs. Simmons first came to see him. He also testified as follows: “Mrs. Simmons came in with this young fellow and told me they had been unable to locate the lease in Mr. Simmons’ desk and wanted me •to pay her the money on the building at 1001 Broom Street 'by virtue of the fact this building was not in the estate; that the building on Griffin Street was in the estate and the money should go to the First National Bank, but the other building, she wanted the rental of $600.00 paid separately. We had just received a bill for $1016.67 a month for both buildings. I told Mrs. Simmons I was sure it would be all right but I would like her to give me a letter authorizing me to change it, because it might be two people might want the rent. I told her when she got that letter to bring it back to me and I would be glad to write the check out to her instead of the batik. She brought that in, rathe'r this nephew, this Justice brought it in the next day, I believe the 4th, and I gave him the check, the first check at that time. Q. Now is this the bill that you received, dated January 30, • 1948; is that the bill you had received ? A. That is right. ' That is the last one. Q. That is dated January 30 and is on the stationery of John J. Simmons and says, ‘To February rent, $1016.67?’ A. Uh-huh.”
Mrs. Simmons did not take the witness stand. There was no testimony controverting the above testimony of Mr. Clampitt. Mrs. Simmons, through her attorney, did introduce the deed to the property involved from John J. Simmons to her as her separate estate, dated long before the lease in question.
The record therefore establishes that John J. Simmons, deceased, at the time he signed the lease, knew the property was Mrs. Simmons’ separate estate. It also shows that Mrs. Simmons, before she went to Mr. Clampitt, must have known there was a lease, or she would not have told Clampitt she “had been unable to locate the lease in Mr. Simmons’ desk.” The record also establishes that the lease was then shown her and after she looked it over, she demanded, in a written letter set out in our original opinion, that the $600 rent for February *800be paid direct to her. The trial being to the court without a jury, we adhere to our conclusion that the trial court was justified under the circumstances in holding that Mrs. Simmons had ratified the lease made by her deceased husband and that the letter referred to satisfies the statute of frauds. And we here adopt the trial court’s findings as our findings herein.
Motions for rehearing and to certify are both overruled.
BOND, C. J, dissents.